_   .   .   _    I_   --f




                                THE     LtTTORNEY         GENERAL

                                            OF   TEXAS




                                                 June 24, 1957

                Honorable R. D. Halt, M.D.
                Chairman of the Board
                Board of Vocational Nurse Examiners
                904 Lavaoa Street
                Austin 1, Texas
                                                Opinion No. WW-175
                                                         Re:   Method of Selecting a
                                                               Director of Training for
                                                               Vocational Nurse Rxamin-
                                                               ers under provisions of
                                                               H.B. 99 (V.C.S. Art.
                Dear Dr, Holtg                                 452&z, Section 4 (c) ).
                         In your letter of June 19, 1957, you have requested
                an opinion from this office as to whether it is necessary
                that the Director of Training, to be seleoted to fill the
                vacancy created by'the recent death of the incumbent, must be
                a Registered Nurse; or may the Director of Training be either
                a Registered Nurse or a Licensed Vocational Nurse, at the
                option of the Board.
                         House Bill 99, Acts 55th Legislature, Re ular Ses-
                sion  1957, chapter 47, page 95 (V.C.S., Art. 4528 c, Sec.
                          eaame effective on April 5, 1957, and reads as
                "fo!L~; b
                                 "The Board shall employ a full-time Director
                            of Training, who shall have had at least five
                            years experience in teaching nursing in an accre-
                            dited stihoolof nursing or an accredited training
                            program. During the first five (5) years after
                            the effective date of this Act, the Director Of
                                     shall be a Registered Nurse, licensed by
                            the Sta e Board of Nurse Examiners. Thereafter,
                            =Y
                            the Board mav select either a Licensed Vocational
                            Nurse or a Registered Nurse as the Director of
                                       The duties of the Director of Training
                                     to visit and inspect all schools for the
                            training of Vocational Nurses at least once a
                            year and to confer with superintendents of hospi-
                            tals and superintendents of nursing schools as to
                            the system of Instruction given and as to accomoda-
                            tions and rules governing said schools in reference
                                                     -     .    . . -




Honorable R. D. Holt, Page 2, (W-       )


     to its students. The Board shall orescribe such
     methods and rules of visiting, and-such methods of
     reporting by the Director of Training as may in its
     judgment be deemed proper." (Emphasis added)
         Prior to the above quoted amendment, Article 4528c,
Section 4 (c) V.C.S. (Acts 52nd Legislature; 1951, chapter
118, page 1973 reads as follows:
          "The Board shall employ a full time Visitin
     Secretary, who shall have had at least five
                                              +
     years experience in teaching nursing in an accredi-
     ted school of nursing or an accredited training
     program. During the first five (5) years after the
     effective date of t,hisAct, the Visiting Secretary
     shall be a Registered Nurse, licensed by the State
     Board of Nurse Examiners. Thereafter. the Board may
     select either a Licensed Vocational Nurse or a Regis-
     tered Nurse as the Visiting Secretary. The duties of
     said Secretary shall be to visit and inspect all
     schools for the training of Vocational Nurses at
     least once a year and to confer with superintendents
     of hospitals and superintendents of nursing schools
     as to the system of instruction given and as to acco-
     modations and rules governing said schools in
     reference to its students. The Board shall prescribe
     such methods and rules of visiting, and such methods
     of reporting by said Secretary as may in its judgment
     be deemed proper." (Emphasis added)
         An examination of Section 4 (c) of Article 45280,
V.C.S., both in its original form as enacted in 1951, and in
its present form as amended in 1957, reveals that the only
difference in the two acts is the title of the official. The
qualifications and duties ,are the same. In fact, the caption
to the 1957 amendment (House Bill go), refers to this change
bn the following language:
          "An Act amending por,tionsof Chapter 118, Acts
     of the Fifty-second Legislature, 1951, which is
     codified as Article 4528~ of Vernon's Texas Civil
     Statutes and is sometimes known as the Vocational
     Nurse Act; amendinp Section 4, subdivision (c), by
     changing the title of PVisiting Secretary' to
     'Director of Training'; q D -".(Emphasis added)
         In 39 Tex. Jur.,page 257, 258, the following rules
of statutory construction are laid down:
         I,
          0 0 0 An amendment will be construed and
_...    -




       Honorable R. D. Holt, Page 3, (W-


            harmonized with the act that it amends or to which
            it is added, and of which it forms a part. The
            court may look to the body of the amendatory act,
            its title and emergency clause, the existing facts
            or conditions at the time of the amendment, and the
            body of the act amended . e e
                 1,. . . original provisions appearing in an
            amended act are to be regarded as having,,beenthe
            law since they were first enacted, . . m
                To the same effect are Markwell v. Galveston County,
       186 S.W.2d 273 (Civ. App. 1945, error ref.); American Surety
       Co. of New York v. Axtell Co., 120 Tex. 166, 3b S.W.2d 715
        1931) and Walker et ai v..Money, 132 Tex. 132, 120 S.W.2d
428 (1938).
                It is a familiar rule that the court in construing
       an act of the Legislature, must ascertain the intention of
       the Legislators in the framing'and passa e of the law.
       Cernoch et ux v. Colorado County et al, 88 S.W.2d 470 (Civ.
       APP. 1932).
                It being apparent that the.Legislature Intended by
       the 1957 amendment to Article 4528c, Section 4 (c) (House
       Bill 99, Acts 55th Legislature, Regular Session, 1957, chapter
       47, page 95) to change only the title of the office, as shown
       by the caption of the amending act, and that such office has
       been in existence since it was first created in 1951, the five
       year period during which the Board was restricted to Registered
       Nurses in making its selection of a Visiting Secretary or
       Director of Training has now expired; and the Board may now
       fill the vacancy with either a Licensed Vocational Nurse or a
       Registered Nurse, who has the other necessary qualifications.




                              SUMMARY


                           The Director of Train-
                      ing for Vocational Nurse
                      Examiners may be either a
                      Licensed Vocational Nurse or
                                                          -   -   ‘_-   .
                                                                            -




Honorable R. D. Holt, Page 4, ,(WW-     1


                  a Registered Nurse.
                                      Very truly yours,
                                      WILL WILSON
                                      Attorney General of Texas



                                        Riley Eukene Fletcher
                                        Assistant
    REF:jl
    APPROVED:
     OPINION COMMITTEE:
    H. Grady Chandler, Chairman
    Larry Jones
    Milton Richardson
    Joe Rollins
    REVIEWED FOR THE ATTORNEY GENERAL
    BY:
         Geo. P. Blackburn